Citation Nr: 0218206	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-23 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran had military service from December 1941 to 
July 1942 and from May 1945 to January 1946.  For the 
period of April 1942 to July 1942, he was a prisoner of 
war (POW).  The veteran died in May 1994.  The appellant 
is his widow. 

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision rendered 
by the Manila, the Republic of the Philippines, Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
which denied benefits claimed by the appellant as widow of 
the veteran.  In March 2001, the Board determined that new 
and material evidence had been submitted to reopen the 
claim of service connection for the cause of the veteran's 
death.  This case was remanded to the RO for additional 
development.  

In March 2001, the Board also remanded the issue of 
entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318 to the RO for additional development.  
Since that time, a temporary stay was placed on the 
adjudication of DIC claims based on 38 U.S.C.A. § 1318.  
See National Organization of Veterans' Advocates (NOVA) v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001); Chairman's Memorandum 01- 10-17 (Aug. 23, 2001).  
For reasons hereinafter explained, the issue of 
entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318 is rendered moot by the following 
decision of the Board.


FINDINGS OF FACT

1.  The veteran died in May 1994; the cause of death 
listed on his death certificate is septicemia, severe 
dehydration (cardiorespiratory arrest) and multiple 
bedsores (infected).  Other significant conditions 
contributing to death include pulmonary tuberculosis 
(PTB), severe malnutrition, and anxiety neurosis.  

2.  At the time of death, the veteran had established 
service connection for residuals of a gunshot wound, left 
leg, evaluated as 10 percent disabling, and anxiety 
neurosis, also evaluated as 10 percent disabling.

3.  The diseases which were the immediate cause of death 
were not shown during service, none were clinically 
demonstrated for a period of many years following the 
veteran's separation from service, and none of these 
disabilities are etiologically related to a service-
connected disability.  

4.  Disabilities related to the veteran's active duty 
service resulted in such debilitation so as to cause or 
hasten his death.  


CONCLUSION OF LAW

The veteran's death was substantially or materially 
contributed to by disabilities incurred in his active duty 
service.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service personnel records show that the veteran was a POW 
for the period April 1942 to July 1942.  The veteran's 
service medical records (SMRs) show treatment for a 
gunshot wound to the leg.  A February 1946 medical record 
reveals treatment for pulmonary tuberculosis.

A May 1998 VA examination report reveals that the veteran 
suffered from generalized arteriosclerosis, pulmonary 
pathology, pneumonitis, residuals of a gunshot wound, and 
hypertrophic degenerative changes of the lower spine, 
hips, and knees.  A November 1993 medical certificate 
indicates that the veteran was treated for hypertension.  

Several medical record show the veteran was treated for 
several ailments throughout March 1994 and May 1994.  A 
May 1994 medical certificate states that the veteran 
received treatment for Koch's bedsores and anxiety 
neurosis.

The veteran died in May 1994; the cause of death listed on 
his death certificate is septicemia, severe dehydration 
(cardiorespiratory arrest) and multiple bedsores 
(infected).  Other significant conditions contributing to 
death include PTB, severe malnutrition, and anxiety 
neurosis.  A December 1994 note from a private physician 
indicates that the veteran had been bedridden for one year 
prior to dying.

In March 2001, the Board remanded this case for additional 
development.  In April 2001, at the Board's request, the 
RO attempted to obtain the files from a Dr. "E. C." who 
allegedly treated the veteran.  In April 2001, the 
appellant provided the address of Dr. E. C., indicating 
that the veteran had been treated there since March 1999.  
In this regard, the Board must note that the veteran died 
in May of 1994.  

In May of 2001, a VA field examiner interviewed Dr. E. C.  
He informed the field examiner that he had no more records 
on file regarding the veteran's treatment and that he 
normally destroys his files after some years.  

In July 2001, the RO received an additional medical 
certificate from Dr. E. C. indicating that the veteran had 
died from septicemia, severe dehydration, 
cardiorespiratory arrest, multiple bedsores, PTB, 
malnutrition, and severe anxiety neurosis.  

At the request of the Board, a medical opinion regarding 
the cause of the veteran's death was obtained by the RO.  
In August 2002, a health care provider reported that she 
had reviewed the veteran's claims folder and his cause of 
death was not caused by his service-connected anxiety 
neurosis and gunshot wound residuals to the left leg.  It 
was indicated that the anxiety disorder and gunshot wound 
residuals were not related to the above-mentioned 
conditions and could not have aggravated the said 
condition that led to the veteran's death.

With regard to the tuberculosis, the health care provider 
reported that the veteran had been admitted to the First 
General Hospital in February 1946 due to pulmonary 
tuberculosis, reinfection type, chronic and active.  
X-rays in 1950 at the regional help office, the Provential 
Chest Center, showed PTB, moderately advanced.  X-rays in 
1964, 1967 and 1994 consistently showed PTB.  Based on the 
above, the health care provider stated that PTB is "as 
likely as not" manifested within three years of the 
veteran's discharge from service.  

In August 2002, the RO, citing the recent medical opinion, 
stated that more attempts at securing records and x-ray 
reports had proved futile, which makes the VA medical 
report "highly questionable."  It was indicated that the 
credibility issue was even more significant in light of an 
earlier chest x-ray report showing a healthy chest. 


II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In March and May 2001, and in the August 2002 supplemental 
statement of the case, the appellant was effectively 
furnished notice of the types that were necessary to 
substantiate her claims as well as the types of evidence 
VA would assist her in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, the 
claimant has been notified of the applicable laws and 
regulations which sets forth the criteria for entitlement 
to service connection for the cause of the veteran's 
death.  The discussions in the rating decision, statement 
of the case, and supplemental statement of the case have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
The Board therefore finds the notice requirements of the 
new law and regulations have been met.  The Board 
specifically remanded this case to the RO in order to 
assist the appellant with her claims.  

III.  Analysis

The appellant is claiming entitlement to service 
connection for the cause of the veteran's death.  38 
U.S.C.A. § 1310.  The cause of a veteran's death will be 
considered to be due to a service-connected disability 
when the evidence establishes that such disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  This question will be resolved by the 
use of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts 
and circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it 
must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must 
be shown that it contributed substantially or materially; 
that it combined to cause death; that it aided or lent 
assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

Based on the medical evidence prior to the veteran's 
death, the veteran's two service-connected disabilities, 
the residuals of the gunshot wound and his anxiety 
neurosis, had no direct association with his death causing 
disabilities.  They were each indicated to be only 
minimally disabling and were not debilitating in nature.  

In evaluating the issue of whether the PTB should be 
service connected, under 38 C.F.R. § 3.374(c), a private 
physician's diagnosis of active pulmonary tuberculosis 
will not be accepted to show the disease was initially 
manifested after discharge from active service unless 
confirmed by acceptable clinical, x-ray or laboratory 
studies, or by findings of active tuberculosis based on 
acceptable hospital observation or treatment.  In this 
case, the PTB condition has been not only cited by a 
private health care provider but by a staff physician 
working with the VA.  The staff physician specifically 
cited x-ray studies in 1964, 1976, and 1994 consistently 
showing PTB.  

Based on these findings, the VA staff physician indicated 
that it was as likely as not that PTB was manifested 
within three years of the veteran's discharge from 
service.  Under 38 C.F.R. § 3.374(b), a diagnosis of 
active pulmonary tuberculosis by medical authorities of 
the VA as a result of examination, observation, or 
treatment will be accepted for rating purposes.  In this 
case, while the health care provider did not have the 
opportunity to examine the veteran, the Board must find 
that this medical opinion must be provided some probative 
value.  While the RO has questioned the overall 
credibility of theses medical reports, clearly the opinion 
of August 2002 would support the determination that the 
veteran's PTB was associated with his active service.  

Even more compelling in this case is the indications of 
severe malnutrition.  The certificate of death 
specifically lists severe malnutrition as a condition 
contributing to death.  The veteran was a prisoner of war 
of the Japanese Government for more than 30 days.  Under 
38 C.F.R. § 3.309(c) if a veteran is a former prisoner of 
war and was interned or detained for not less than 
30 days, malnutrition shall be service connected if 
manifested to a degree of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service, provided that the rebuttable presumption 
provisions of § 3.307 are also satisfied.  In this case, 
the evidence shows that the veteran suffered from severe 
malnutrition, a presumptive POW disease.

The Board must also note that anxiety neurosis, a 
service-connected disorder, is also listed as a 
significant condition contributing to death.  This report 
also supports the appellant's claim.  

At the time of his death it appears that the veteran 
suffered from severe malnutrition which, as noted above, 
is a presumptively service-connected disorder.  He also 
suffered from a service-connected anxiety condition that 
was classified by his private health care provider as 
severe, and PTB, a disability that a VA health care 
provider has suggested was related to the veteran's 
military service.  While these conditions may not have 
been the immediate cause of death, VA must consider them.  

In this case, the Board finds competent evidence in 
support of the claim that disabilities related to the 
veteran's active duty service contributed substantially or 
materially to his death.  The fact that other conditions 
may have played a clinical role in the cause of death does 
not refute the fact that these conditions played a 
significant role.  Thus, the Board finds that the 
veteran's service-connected psychiatric disorder, and the 
malnutrition and TB which appear to be related to service, 
collectively resulted in such debilitation as to raise a 
reasonable doubt as to whether these disorders contributed 
substantially or materially to his death.  In such a case, 
the benefit of the doubt is to be resolved in the 
appellant's favor.  38 U.S.C.A. § 5107(b). 

In addition to her claim for service connection for the 
cause of the veteran's death, the appellant has appealed 
the RO's determination that DIC benefits pursuant to 38 
U.S.C.A. § 1318 are not payable because at the time of his 
death the veteran had not been in receipt of compensation 
for a service-connected disability that was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding his death.  Entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318 is, however, "in 
the same manner as if the cause of the veteran's death was 
service connected."  As discussed above, service 
connection for the cause of the veteran's death is 
warranted.  No further benefit could accrue to the 
appellant if the veteran was found to have been entitled 
to compensation for a service-connected disability that 
was continuously rated totally disabling for a period of 
10 or more years immediately preceding his death.  The 
issue of the appellant's entitlement to DIC benefits in 
accordance with the provisions of 38 U.S.C.A. § 1318 is, 
therefore, moot.


ORDER

Service connection for the cause of the veteran's death is 
warranted.  The appeal is granted to this extent. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


